Citation Nr: 0927562	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-40 488	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to recognition of the Veteran's son, M.D.W., 
as a helpless child of the Veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to Dependents' Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

M.D.W.'s mother, V.L.R.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
January 1956.  He died in October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  During the pendency of the appeal, the 
Veteran's claims folder was transferred to the RO in Los 
Angeles, California.  The Veteran's son, M.D.W., was 
originally represented by V.L.R., as his conservator.  She 
testified before the undersigned at a Travel Board hearing in 
June 2007.  In October 2007, the Board reopened the claim of 
entitlement to recognition of the Veteran's son, M.D.W., as a 
helpless child of the Veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years, and remanded that issue for consideration on the 
merits.  In addition, the issues of entitlement to service 
connection for the cause of the Veteran's death and 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318, were also remanded.  Thereafter, V.L.R. 
died.  The current appellant, G.J.L., replaced V.L.R. as the 
conservator, as established by documentation subsequently 
received by the Board.  


FINDINGS OF FACT

1.  The Veteran's son, M.D.W., was born in December 1956 and 
attained 18 years of age in December 1974; he is currently 52 
years of age.  

2.  It has not been shown that the Veteran's son, M.D.W., 
became permanently incapable of self-support prior at the 
date of attaining the age of 18 years.

3.  The Certificate of Death reflects that the Veteran died 
at the age of 70 in October 2002; the immediate cause of 
death was cardiorespiratory arrest due to or a consequence of 
brain death due to or a consequence of severe intercerebral 
bleeding; hypertension was listed as a significant conditions 
contributing to death.  

3.  A cardiovascular disorder including hypertension was not 
manifest during service nor within one year of separation; 
competent medical evidence does not show that the post-
service diagnoses of cardiorespiratory arrest, brain death, 
intercerebral bleeding, or hypertension were attributable to 
service.

4.  The Veteran's service-connected schizophrenia was not the 
immediate or underlying cause of the Veteran's death, and was 
not etiologically related to the cause of death; the 
Veteran's service-connected schizophrenia did not contribute 
substantially or materially to cause the veteran's death and 
they was not of such severity that they resulted in 
debilitating effects and a general impairment of health to an 
extent that rendered the veteran materially less capable of 
resisting the effects of other disease causing death.


CONCLUSIONS OF LAW

1.  The Veteran's son, M.D.W., was not permanently incapable 
of self-support prior to attaining the age of 18 years, and 
is not recognized as the helpless child of the Veteran.  38 
U.S.C.A. §§ 101(4)(A), 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.57, 3.356 (2008).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303. 
3.304, 3.307, 3.309, 3.312 (2008).

3.  The criteria for entitlement to payment of DIC benefits 
under 38 U.S.C.A. § 1318 to M.D.W. as the "child" of the 
Veteran are not met.  38 U.S.C.A. § 101(4) (West 200 & Supp. 
2008); 38 C.F.R. § 3.57 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in November 2003 and November 2007 
cumulatively fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although the 
notification letter was not sent prior to the initial 
adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated in April 2009.  As noted in the introductory 
portion of this decision, there was a change of conservator 
during the course of the appeal due to the death of V.L.R.  
G.J.L., the current conservator, is the daughter of V.L.R., 
and retains the same address as V.L.R. had preceding her 
death.  G.J.L. was sent VA correspondence in conjunction with 
the current appeal at that address.  Likewise, the 
representative from Disabled American Veterans was also 
furnished the pertinent VA correspondence in conjunction with 
the current appeal and the representative completed an 
informal hearing presentation, indicative of receipt of the 
pertinent correspondence.  Thus, it is reasonable to conclude 
that all pertinent correspondence has been received by 
M.D.W., through his conservator and his representative.  

Certain additional VCAA notice requirements may attach in the 
context of a claim for DIC benefits based on service 
connection for the cause of death.  See Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  Generally, section 5103(a) notice for 
a DIC case must include: (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  


The content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.

In this case, the Veteran was service-connected for 
schizophrenia during his lifetime.  The VCAA notifications 
did not specifically address this matter per Hupp.  
Nevertheless, arguments presented at the Board hearing and in 
the record have addressed what is needed to establish the 
claim.  The hearing testimony specifically addressed the 
claimed relationship between the Veteran's schizophrenia and 
his death.   

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as any error 
did not affect the essential fairness of the adjudication.  
The Board finds that any prejudice on VA's part has been 
overcome by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
The Board notes that the claimant was provided pertinent 
information in two rating decisions and in the statement of 
the case (SOC).  Further, the claimant has advanced specific 
contentions and arguments that demonstrate an understanding 
of the applicable legal criteria.  See Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 
556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

In June 2007, information pertaining to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was furnished.  

The Veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  M.D.W. 
apparently received medical treatment during his teenage 
years, but those records are unavailable.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  While a VA medical opinion was not 
obtained in connection with this claim, the Board finds that 
there is sufficient competent medical evidence of record, 
which will be discussed below, to decide the claim.  Under 
the VCAA, an examination or opinion is "necessary" if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2008).  

In summary, the Board finds that it is difficult to determine 
what additional guidance VA could have provided to the 
appellant regarding what further evidence she should submit 
to substantiate the DIC claim in this case.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant).


Competency and Credibility

V.L.R. testified at a personal hearing regarding M.D.W.'s 
mental state and the etiology of the Veteran's death.  She 
asserted that the Veteran's psychiatric medications for his 
schizophrenia caused the conditions leading to his death.  
She stated that she did not have any supporting medical 
evidence, but that the record would support the claim.  The 
appellant, as a lay person, has not been shown to be capable 
of making medical conclusions, thus, her statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions.  See Duenas v. Principi, 18 Vet. App. 
512, 520 (2004).  A layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  


Thus, while the appellant is competent to report what she 
observes, she does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although a lay person is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, a lay person is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).   

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve a simple medical assessment.  See 
Jandreau; see also Woehlaert.  Thus, the lay assertions are 
not competent or sufficient.  


Helpless Child

In this case, the Veteran's son, M.D.W., was born in December 
1956.  He attained 18 years of age in December 1974.  He is 
currently 52 years of age.  Initially, there was a question 
of the paternity of M.D.W. in the record.  However, in a 
March 1964 determination, the RO determined that M.D.W. was 
recognized as the child of the Veteran.  He was a minor at 
that time.  Thus, VA has recognized that the Veteran is 
M.D.W.'s father.  



Medical records of G.W., M.D., pertaining to M.D.W. reflect 
that in January 2003, when he was 46 years old, he was seen 
for treatment of chronic paranoid schizophrenia.  M.D.W. was 
exhibiting psychotic behavior and was noted to be potentially 
violent and unable to reason with regard to financial matters 
and self-care.  In February 2003, M.D.W.'s mother, V.L.R., 
was appointed as his conservator by the Superior Court of 
California, City of Los Angeles.  Thereafter, in 
September 2003, V.L.R., on behalf of M.D.W., sought to have 
him recognized as the helpless child of the Veteran by VA.  
In support of her claim, medical and lay evidence has been 
received, in addition to the medical records of Dr. W.

The earliest medical evidence is dated in 1966.  
Specifically, a copy of correspondence which referred to a 
1966 medical bill for M.D.W. was received.  However, the type 
of medical treatment provided was not indicated.  

A letter from Bay Breeze Care reflected that M.D.W. had 
resided at that facility beginning in 1993, from 
approximately age 36, as a mentally challenged adult with 
bipolar, manic depressive disorder.  He was discharged to 
live with his mother in 2001. 

Medical records were also received which reflected a medical 
report prepared by S.A., M.D., in conjunction with a claim 
for Social Security Administration (SSA) benefits, dated in 
April 1999.  In this report, Dr. A. stated that M.D.W. had 
been under his regular care since 1993 (age 36) for mental 
illness, which was in remission.  However, M.D.W. was unable 
to do any kind of gainful employment, manage money, or be 
involved in any kind of job supervision situation.  Dr. A. 
indicated that M.D.W. basically lived a simple repetitive 
life at a boarding facility.  With regard to his history, Dr. 
A. recounted that he had a long history of mental illness.  
His first psychological problems started at age 15 secondary 
to anger outbursts.  His last hospitalization occurred in 
January 1996.  M.D.W. had completed high school as well as 
college.  He had his first breakdown while he was in school, 
so he had no work history.  In June 2004, this physician 
indicated that M.D.W. had been under his care since 1993 and 
had a long history of mental illness which began at age 15.  

In June 2000, M.D.W. was admitted to the Robert F. Kennedy 
Medical Center's psychiatric unit.  He continued to receive 
treatment at this facility through 2003.  A medical report 
dated in January 2003 noted that M.D.W. had attended El 
Camino College and later graduated from Cal State University 
Northridge.  He later decided to attend Boston University to 
study theology.  About 6 months prior to graduation, M.D.W. 
became floridly psychotic and had to come back to Los Angeles 
and he never returned to school after that time. 

Copies of medical bills from 2002 to 2004 show that M.D.W. 
received psychiatric treatment.  In November 2003, a 
statement was received from Dr. W. who stated that M.D.W. had 
severe schizophrenia which began in his teen years.  

In a June 2007 report, Dr. O.V., D.P.M., indicated that he 
had first seen M.D.W. in March 1994, when he was 37 years 
old, for foot issues.  With regard to his past medical 
history, it was noted that M.D.W. had been seen by Drs. E.H. 
and A.E., pediatricians, from the age of 13 years for a 
severe mental condition.  However, those physicians were now 
retired or deceased and their medical records had been 
destroyed.  Dr. V. stated that the M.D.W. currently required 
living assistance.  

Lay evidence has been received in support of the claim.  In a 
May 2007 letter, S.B. stated that she had known M.D.W. since 
his birth.  She witnessed M.D.W.'s behavioral patterns since 
he was a child.  She said that she observed different type of 
behavior of M.D.W. in his adolescent years.  He had problems 
with authority figures and displayed rage.  By his teenage 
years, his behavior was terrifying to those around him due to 
his violent outburst and expressing that voices told him what 
to say and do.  She indicated that she knew that M.D.W. had 
been diagnosed as having schizophrenia and that he had 
required the constant care and supervision of his mother and 
medical providers.  

In another letter, G.W. stated that she had also known M.D.W. 
since he was a child and had noticed his behavior from an 
early age.  She indicated that M.D.W. had not been able to 
work since she had known him.  

Copies of M.D.W.'s elementary and high school report cards 
were submitted which reflected grades ranging from B's to D's 
in elementary school and C's and D's in high school.  

The former conservator, V.L.R., M.D.W.'s mother, testified at 
a Board hearing in June 2007.  She stated that she began to 
notice that M.D.W. had problems when he was 8 years old.  She 
related that he was a slow learner and did not receive good 
grades in school, as shown on his report cards.  When M.D.W. 
was 10 and 13 years old, he was institutionalized for 
possible bipolar and manic depressive illness.  He was 
hospitalized for a couple of weeks at a time.  When M.D.W. 
was 16 years old, he was placed on medication and was 
initially diagnosed.  V.L.R. indicated that the records from 
M.D.W.'s childhood were no longer available, but doctors had 
indicated that they treated him.  She indicated that the 
Veteran went to school all of his life and graduated from 
college in 1976 with a Bachelor's of Arts degree.  
Thereafter, he enrolled in Boston College for theology, 
beginning in September 1976 until 1979.  He did not complete 
his schooling there due to his illness.  In 1979, M.D.W. 
turned 23 years of age.  V.L.R. indicated that when he was 
24 years old, he was hospitalized for a one year period.  
M.D.W. held jobs for short periods of time, doing retraining 
with the State, but he was not able to maintain employment.  

For helpless child status, it must be shown that the child 
became permanently incapable of self-support by reason of 
mental or physical defect at the date of attaining the age of 
18 years.  Rating determinations will be made solely on the 
basis of whether the child is permanently incapable of self- 
support through her or her own efforts by reason of physical 
or mental defects.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Rating criteria applicable to disabled veterans are 
not controlling.  Principal factors for consideration are:

(1)  The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support 
will not be considered to exist when the child by his or 
her own efforts is provided with sufficient income for 
his or her reasonable support.

(2)  A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date 
of attaining the age of 18 years, may be so held at a 
later date even though there may have been a short 
intervening period or periods when his or her condition 
was such that she or she was employed, provided the 
cause of incapacity is the same as that upon which the 
original determination was made and there were no 
intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of disability, 
should not be considered as rebutting permanent 
incapability of self-support otherwise established.

(3)  It should be borne in mind that employment of a 
child prior or subsequent to the delimiting age may or 
may not be a normal situation, depending on the 
educational progress of the child, the economic 
situation of the family, indulgent attitude of parents, 
and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether 
they would render the average person incapable of self-
support, factors other than employment are for 
consideration.  In such cases [it] should be considered 
whether the daily activities of the child in the home 
and community are equivalent to the activities of 
employment of any nature within the physical or mental 
capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of 
the child either prior to the delimiting age or 
thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it 
was due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or 
friends.

(4)  The capacity of a child for self- support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which 
involved no actual or substantial rendition of services.

See 38 C.F.R. § 3.356.

Thus, under the applicable criteria, the term "child" 
includes an unmarried person who, before reaching the age of 
18 years, became permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defect.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.356.  
Regulations state that the child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18.  
Dobson v. Brown, 4 Vet. App. 443 (1996).  The issue is one of 
fact premised on competent evidence in the individual case.  
38 C.F.R. § 3.356(a),(b); Bledsoe v. Derwinski, 1 Vet. App. 
32, 33 (1990).  In Dobson, the Court held that a person may 
qualify as a "child" under the pertinent legal framework if 
he is shown to have been permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  Essentially, the focus of the 
analysis is on the child's condition at the time of his 18th 
birthday.  If the child is shown to have been capable of 
self-support at 18, the Board need go no further.  If, 
however, the record reveals that he was permanently incapable 
of self-support at 18, the Board must point to evidence that 
his condition changed since that time.

While the evidence establishes that M.D.W. had mental health 
difficulties before turning 18 years old, there is no 
persuasive evidence that he had chronic mental or physical 
defects of a magnitude that would render him permanently 
incapable of self support by age 18.  The Board accepts the 
testimony and the lay evidence that M.D.W. began exhibiting 
symptoms of schizophrenia and/or a bipolar disorder during 
his teenage years and received treatment.  The medical 
evidence also tends to show treatment prior to age 18.  
Nevertheless, M.D.W. was capable of graduating from high 
school as well as college.  He was also accepted into 
graduate school and partially completed his studies.  The 
evidence thereafter establishes that M.D.W. had a psychotic 
break in his early 20's.  At that time, he became unable to 
obtain or retain employment and required medical assistance 
for his mental health disability.  The competent evidence 
shows that M.D.W. was permanently incapable of self-support 
by reason of mental defect after attaining 18 years, but not 
as of 18 years.  

The Board notes that while M.D.W. did not hold employment at 
age 18, he was enrolled in school and completed a college 
education.  The Board finds that M.D.W.'s ability to enroll 
in college, participate in college, and complete college to 
be analogous to his ability to reasonably support himself at 
that time.  The record clearly shows that his psychotic 
break, after which time he was incapable of self-support, 
occurred several years after his 18th birthday.  The 
determinative question is whether M.D.W. was capable of self 
support at age 18, not whether he had a disability which 
would ultimately become totally disabling.  In this case, the 
record shows that M.D.W. had a psychiatric disability when he 
turned 18 years of age, but he was not disabled at that time 
to the extent that he was permanently incapable of self-
support due to his psychiatric disability.  He eventually did 
become permanently incapable of self-support due to his 
psychiatric disability; however, he was not so disabled until 
he reached his early to mid 20's.  As such, M.D.W. may not be 
considered a "helpless child" of the Veteran.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim that MDW 
is a "helpless child" of the Veteran.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


Cause of Death

The Veteran was service-connected during his lifetime for 
schizophrenia reaction, rated as 100 percent disabling. 

The Certificate of Death reflects that the Veteran died at 
the age of 70 in October 2002.  The immediate cause of death 
was cardiorespiratory arrest due to or a consequence of brain 
death due to or a consequence of severe intercerebral 
bleeding.  Hypertension was listed as a significant 
conditions contributing to death.  No autopsy was performed.  

The service treatment records reflect that in April 1955, the 
Veteran complained of having a severe headache.  He was given 
medication for relief.  He was not diagnosed as having a 
brain disorder related to that one incident of a headache.  
There were no complaints, findings, treatment, or diagnosis 
of any brain disorder or cardiovascular disorder during 
service.  On his January 1956 separation examination, his 
head, neurological, heart, and vascular systems were normal.  
His blood pressure reading was 106/68.  His sitting pulse was 
72.  He was not diagnosed as having a cardiovascular 
disorder/hypertension or a brain disorder.  The Veteran was 
treated for psychiatric problems during service.  

Post-service, a June 1956 blood pressure reading was 112/70.  
The Veteran was not diagnosed as having a brain disorder or 
cardiovascular disorder on the June 1956 VA examination.  On 
a September 1956 rectal examination, his blood pressure was 
120/74.  He was not diagnosed as having a brain disorder or 
cardiovascular disorder.  In August 1958, the Veteran was 
afforded another VA examination.  At that time, his head, 
neurological, and cardiovascular systems were noted to be 
normal.  His blood pressure readings were as follows: 120/78 
(sitting), 120/78 (recumbent), 120/78 (standing), 132/78 
(sitting after exercise), and 122/78 (2 minutes after 
exercise).  He was diagnosed as having schizophrenia. The 
Veteran was not diagnosed as having a brain disorder (other 
than schizophrenia) or a cardiovascular disorder.  
Thereafter, the Veteran continued to be diagnosed and treated 
for schizophrenia.  There were no complaints, findings, 
treatment, or diagnosis of a brain disorder (other than 
schizophrenia) or cardiovascular disorder.  



In a January 1960 Board decision, service connection for 
schizophrenia was granted.  A 100 percent rating was 
thereafter assigned.  In a March 1960 rating decision, it was 
determined that the Veteran was incompetent for VA purposes.  
A Probate Court also deemed him incompetent in May 1960.  

In November 1965, the Veteran was hospitalized for 
psychiatric purposes.  His blood pressure at that time was 
138/72.  The Veteran was examined by VA in June 1968.  His 
chest x-ray at that time was negative.  

In April 1983, the Veteran was again hospitalized for 
psychiatric reasons.  It was noted that he was obese and his 
blood pressure was 130/80.  Neither a brain disorder (other 
than schizophrenia) nor cardiovascular disorder was 
diagnosed.  On a July 1989 evaluation, his blood pressure was 
146/84.  Again, neither a brain disorder (other than 
schizophrenia) nor cardiovascular disorder was diagnosed.  

In August 1989, the Veteran hit his forehead on a newspaper 
rack.  The wound was superficial.  His blood pressure was 
158/98.  In November 1989, his blood pressure was 142/92.  In 
April 1990, the Veteran was afforded a VA aid and 
attendance/housebound examination.  His blood pressure was 
120/88.  In March 1998, VA outpatient records reflect a 
diagnosis of hypertension.  In February 2000, the Veteran was 
afforded a VA examination.  It was again noted that the 
Veteran had high blood pressure.  On his aid and attendance 
evaluation, the examiner indicated that the hypertension was 
controlled with medication.  

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3). 

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.



There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of 
the Veteran's death to be granted, it must be shown that a 
service-connected disorder caused the death or substantially 
or materially contributed to it.  38 U.S.C.A. § 1310.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including valvular heart disease and 
hypertension, if manifested to a compensable degree with one 
year following service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The service treatment records do not show complaints, 
findings, treatment, or diagnosis of cardiovascular disease 
or a brain disorder (other than schizophrenia).  A 
cardiovascular disease to include hypertension and a brain 
disorder (other than schizophrenia) were not manifest during 
service.  A cardiovascular disease to include hypertension 
was not manifest within one year of separation.  There is no 
competent medical evidence which establishes a nexus between 
service and post-service diagnoses of cardiorespiratory 
arrest, brain death, intercerebral bleeding, or hypertension.  
Competent medical does not show that the post-service 
diagnoses were related to service or manifest in the 
presumptive year.  Rather, the record shows that a 
cardiovascular disorder, hypertension, was diagnosed decades 
after service.  A review of the record included numerous 
blood pressure readings dated from service until the 
Veteran's demise.  Hypertension was not shown until over 40 
years after the Veteran separated from service.  The other 
diagnoses were not demonstrated in the record until the time 
of death.  There is no competent evidence establishing an 
etiological nexus between the Veteran's cause of death from 
cardiorespiratory arrest, brain death, intercerebral 
bleeding, and hypertension and service.

It has been argued by V.L.R. during her hearing that the 
Veteran's medications for his service-connected schizophrenia 
disability caused or contributed substantially or materially 
to cause the Veteran's death.  However, she admitted that she 
had no supporting competent evidence for this assertion nor 
is such a claim supported in the record.  The Veteran did in 
fact take various medications for his schizophrenia over the 
years, but there is simply no competent evidence that they 
played any etiological role in his death.  As noted, V.L.R. 
as a lay person is not competent to make such a complex 
medical assessment.  See Woehlaert.  There is also no 
evidence or assertions that the Veteran's service-connected 
schizophrenia interfered with his treatment or played any 
role in his fatal disease process.   

As noted, the Veteran's service-connected schizophrenia was 
assigned a 100 percent rating.  However, the Certificate of 
Death, signed by a physician who was a medical professional, 
indicated that the Veteran died due to other causes.  Thus, 
the Board concludes that the Veteran's service-connected 
schizophrenia was not the immediate or underlying cause of 
the Veteran's death, and was not etiologically related to the 
cause of death.  Furthermore, the fatal disease process was 
not manifest during service or within one year of separation.  
The Veteran's service-connected schizophrenia did not 
contribute substantially or materially to cause the Veteran's 
death and it was not shown to have resulted in such 
debilitating effects and a general impairment of health to an 
extent that rendered the veteran materially less capable of 
resisting the effects of other disease causing death.  The 
lay assertions are unsupported by competent evidence and do 
not serve as a basis to allow the claim.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


DIC under 38 U.S.C.A. § 1318

In a February 2004 rating decision, the RO determined that 
entitlement to DIC under 38 U.S.C.A. § 1318 was warranted.  
38 U.S.C.A. § 1318 authorizes the payment of DIC in cases 
where a Veteran's death was not service-connected, provided 
that the Veteran was in receipt of or entitled to receive 
compensation at the rate of a 100 percent due to service-
connected disability for a period of at least 5 years from 
the date of his discharge or release from active duty, or for 
10 or more years immediately preceding his death.  See also 
38 C.F.R. § 3.22.  The Veteran had a 100 percent rating for 
schizophrenia for more than 10 years prior to his death.  

However, 38 U.S.C.A. § 1318 is paid to a surviving spouse or 
child. See also 38 U.S.C.A. §§ 1310, 1313, 1314.  As 
determined above, M.D.W. is not the helpless child of the 
Veteran.  

Pursuant to 38 C.F.R. § 3.57, except as provided in 
paragraphs (a)(2) and (3) of this section, the term "child of 
the veteran" means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death, or an illegitimate child; and (i) Who is 
under the age of 18 years; or (ii) Who, before reaching the 
age of 18 years, became permanently incapable of self-
support; or (iii) Who, after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an educational institution approved by the 
Department of Veterans Affairs.  See also 38 U.S.C.A. §§ 
101(4)(A), 104(a))

In this case, M.D.W. is over the age of 18 years; is not the 
helpless child of the Veteran as determined herein (by age of 
18 years, he did not become permanently incapable of self-
support); and he is over the age of 23 years.  

For these reasons the Board finds that, on the basis of the 
evidence of record, and in accordance with the controlling 
law and regulations, M.D.W.'s eligibility for DIC is 
precluded as a matter of law.  He is not entitled to payment 
of that benefit.  Where, as here, the law, and not the facts, 
is dispositive, the claim is denied because of the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law).


ORDER


Entitlement to recognition of the Veteran's son, M.D.W., as a 
helpless child of the Veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years is denied.

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


